Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00116-CV

                                    Norris J. DEVOLL,
                                         Appellant

                                             v.

                       Rebecca DEMONBREUN and William Dowds,
                                    Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-01296
                        Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Norris J. DeVoll.

       SIGNED December 31, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice